Title: General Orders, 23 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Monday March 23rd 1778.
Copenhagen—Charlestown Carlisle.


As the Season is approaching fast when everything should be in the most perfect readiness for the field, the Commander in Chief reminds the Brigadiers of the former order to provide Bayonets for their men and the officers of the necessity of procuring Espontoons.
A return of the Stores in the Quarter-Master General’s department, also a return from the Waggon-Master General of the Waggons and horses, to be made as soon as possible.
Major Burnett is appointed Aide-de-Camp to General Greene and is to be obeyed & respected accordingly.
All officers who were on command with General Wayne in the Jerseys are desired to meet at General Wayne’s Quarters tomorrow morning ten ôClock to render an account of those horses which they had in charge.
At a General Court Martial whereof Colonel Swift was President (March 16th 1778.) Serjeant John Henry Leiders of the late Armand’s Corps, tried for wounding with his sword one Henry Trautcher found guilty of a breach of Article 5th section 18th of the Articles of War, but

in consideration of some alleviating circumstances only sentenced to be reprimanded by the officer commanding the Corps he belongs to.
At the same Court George Walter tried for attempting to desert to the Enemy and acquitted.
The Commander in Chief approves the sentence. At the same Court by adjournment March 18th Thomas McKalvey of Coll Malcom’s Regiment tried for desertion, found guilty and sentenced to receive one hundred lashes on his bare back well laid on—The Commander in Chief approves the sentence & orders it to be put in execution tomorrow morning at roll-call at the head of the Regiment to which he belongs.
Coll Ogden is appointed President of the General Court Martial which sits tomorrow (by adjournment) at ten ôClock in the forenoon vice Coll Swift.
